        Case 3:18-cv-04312-VC Document 68 Filed 02/20/19 Page 1 of 16



CAREN P. SENCER, Bar No. 233488
KERIANNE R. STEELE, Bar No. 250897
ERIC WIESNER, Bar No. 259672
WEINBERG, ROGER & ROSENFELD
A Professional Corporation
1001 Marina Village Parkway, Suite 200
Alameda, California 94501
Telephone (510) 337-1001
Fax (510) 337-1023
E-Mail: courtnotices@unioncounsel.net
        csencer@unioncounsel.net
        ksteele@unioncounsel.net
        ewiesner@unioncounsel.net

SCOTT A. KRONLAND, Bar No. 171693
JEFFREY B. DEMAIN, Bar No. 126715
P. CASEY PITTS, Bar No. 262463
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, California 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-Mail: skronland@altshulerberzon.com
        jdemain@altshulerberzon.com
        cpitts@altshulerberzon.com


Attorneys for Defendant SERVICE EMPLOYEES
INTERNATIONAL UNION, LOCAL 521

Additional Counsel for additional Defendant listed on following page

                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

JORGE BERMUDEZ, et al.,                            No. 3:18-cv-04312-VC

                            Plaintiffs,            STATEMENT OF RECENT DECISION

       and                                         Date: March 14, 2019
                                                   Time: 10:00 AM
                                                   Courtroom: 04
SERVICE EMPLOYEES                                  Judge: Vince Chhabria
INTERNATIONAL UNION, LOCAL 521,
and COUNTY OF SANTA CLARA,

                            Defendants.
         Case 3:18-cv-04312-VC Document 68 Filed 02/20/19 Page 2 of 16




JAMES R. WILLIAMS (S.B.#271253)
NANCY J. CLARK (S.B. #157839)
OFFICE OF THE COUNTY COUNSEL
70 West Hedding Street, East Wing, Ninth Floor
San Jose, California 95110-1770
Telephone: (408) 299-5900
Facsimile: (408) 292-7240
Email: Nancy.Clark@cco.sccgov.org

Attorneys for Defendant
COUNTY OF SANTA CLARA
          Case 3:18-cv-04312-VC Document 68 Filed 02/20/19 Page 3 of 16



       Pursuant to Civil Local Rule 7-3(d)(2), defendants hereby bring to the Court’s attention a

relevant judicial decision issued after the filing of defendants’ reply in support of their motion

for summary judgment, Docket No. 57. The new decision, a true and correct copy of which is

attached hereto as Exhibit A, is an Order on Cross Motions for Summary Judgment, issued on

February 15, 2019, by the U.S. District Court for the Western District of Washington in Belgau

v. Inslee, Case No. 18-5620 RJB, Docket No. 57, ___ F.3d ___, 2019 WL 652362 (W.D. Wash.

Feb. 15, 2019).


 Dated: February 20, 2019                      WEINBERG, ROGER & ROSENFELD
                                               A Professional Corporation


                                                /s/ Caren P. Sencer
                                        By:         CAREN P. SENCER
                                                    KERIANNE R. STEELE
                                                    ERIC WIESNER

                                               Attorneys for Defendant SERVICE
                                               EMPLOYEES
                                               INTERNATIONAL UNION, LOCAL 521


                                                ALTSHULER BERZON LLP


                                                /s/ Scott A. Kronland
 Dated: February 20, 2019               By:         SCOTT A. KRONLAND
                                                    JEFFREY B. DEMAIN
                                                    P. CASEY PITTS

                                               Attorneys for Defendant SERVICE
                                               EMPLOYEES
                                               INTERNATIONAL UNION, LOCAL 521


                                               OFFICE OF THE COUNTY COUNSEL


                                                    /s/ Nancy J. Clark
 Dated: February 20, 2019                By:             NANCY J. CLARK

                                                 Attorneys for Defendant
                                                 COUNTY OF SANTA CLARA




                                                    1
         Case 3:18-cv-04312-VC Document 68 Filed 02/20/19 Page 4 of 16



                                      Signature Attestation

       Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from each of the above signatories.

       Dated: February 20, 2019.
                                              Altshuler Berzon LLP

                                              By:/s/Scott A. Kronland
                                                    Scott A. Kronland




                                                    2
Case 3:18-cv-04312-VC Document 68 Filed 02/20/19 Page 5 of 16




                 EXHIBIT A
            Case
MELISSA BELGAU,   3:18-cv-04312-VC
                DONNA                 Document
                      BYBEE, RICHARD..., --- F.Supp.3d68     Filed
                                                       ---- (2019)    02/20/19 Page 6 of 16
2019 WL 652362

                                                          Righard Ostrander, Miriam Torres, Katherine Newman,
                                                          and Gary Honc’s Cross-Motion for Summary Judgment
                   2019 WL 652362
                                                          (Dkt. 48). The Court has considered the pleadings filed
Editor's Note: Additions are indicated by Text and        regarding the motions and the remaining file.
deletions by Text .
    Only the Westlaw citation is currently available.     Plaintiffs, who are Washington State employees, filed this
    United States District Court, W.D. Washington.        putative class action on August 2, 2018, asserting that the
                                                          Defendants are violating their first amendment rights by
         MELISSA BELGAU, DONNA BYBEE,                     deducting union dues/fees from their wages even “after the
         RICHARD OSTRANDER, KATHRINE                      U.S. Supreme Court issued Janus v. AFSCME, Council
         NEWMAN, MIRIAN TORRES, GARY                      31, on June 27, 2018, despite the fact that Plaintiffs have
       HONC, and MICHAEL STONE, Plaintiffs,               not clearly and affirmatively consented to the deductions
                             v.                           by waiving the constitutional right to not fund union
  JAY INSLEE, in his official capacity as governor of     advocacy.” Dkt. 1 (citing Janus v. AFSCME, Council 31,
                                                          138 S.Ct. 2448 (2018)).
  the State of Washington, DAVID SCHUMACHER,
 in his official capacity as Director of the Washington
                                                          For the reasons provided below, the State and Union’s
 Office of Financial Management, JOHN WEISMAN,
                                                          motions for summary judgment (Dkts. 46 and 47) should
 in his official capacity as Director of the Washington   be granted and the Plaintiffs’ motion (Dkt. 48) should be
   Department of Health, CHERYL STRANGE, in               denied.
  her official capacity as Director of the Washington
      Department of Social and Health Services,
     ROGER MILLAR, in his official capacity as
                                                                I. FACTS AND PROCEDURAL HISTORY
      Director of the Washington Department of
     Transportation, JOEL SACKS, in his official          A. BACKGROUND FACTS
 capacity as Director of the Washington Department        The State and the Union entered an exclusive collective
    of Labor and Industries, and WASHINGTON               bargaining agreement for the years 2017-2019 (“CBA”)
 FEDERATION OF STATE EMPLOYEES (AFSCME,                   which included the collection of agency fees for non-union
                                                          members. Dkts. 44, at 2 and 44-1, at 2. Upon the Union
   COUNSEL 28) a labor corporation, Defendants.
                                                          member’s written authorization, the State is obligated by
                 CASE NO. 18-5620 RJB                     statute to “deducting from the payments to bargaining
                           |                              unit members the dues required for membership in the
                      02/15/2019                          [Union].” RCW § 41.80.100 (3)(b)(i).

                                                          The Union represents more than 40,000 Washington State
ROBERT J. BRYAN, United States District Judge             employees; over 35,000 are dues paying members. Dkt.
                                                          44, at 2. Each Plaintiff is a “Washington state employee
           ORDER ON CROSS MOTIONS                         working in a General Government bargaining unit of
           FOR SUMMARY JUDGMENT                           employees that is exclusively represented by the [Union]
                                                          for purposes of collective bargaining.” Dkt. 44, at 2. They
 *1 THIS MATTER comes before the Court on                 became Union members before July 2017. Dkts. 44-4 to
the Defendants Governor Jay Inslee, Director David        44-10. State employees are not required to become Union
Schumacher. Secretary John Wiesman, Secretary Cheryl      members as a condition of employment. Dkt. 44, at 3.
Strange, Secretary Roger Millar, and Director Joel        Union members may resign their membership at any time.
Sacks’ (“State Defendants”) Motion for Summary            Dkt. 44, at 3.
Judgment (Dkt. 47), Defendant Washington Federation
of State Employees, AFSCME Council 28’s (“Union”)         In July 2017, the Union decided to begin using a new
Motion for Summary Judgment (Dkt. 46), and the            membership agreement which included a one-year dues
Plaintiffs Melissa Belgau, Donna Bybee, Michael Stone,    payment commitment (“2017 membership agreement” or



             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
            Case
MELISSA BELGAU,   3:18-cv-04312-VC
                DONNA                 Document
                      BYBEE, RICHARD..., --- F.Supp.3d68     Filed
                                                       ---- (2019)          02/20/19 Page 7 of 16
2019 WL 652362

“2017 agreement”). Dkt. 44, at 3. Members of the Union         2018. Id. Each were afforded the opportunity to opt-out
were asked, but not required, to sign the 2017 agreement.      of Union membership, but did not choose to do so. Id.
Id. The request was make “after a deliberative process
by [the Union’s] democratically elected Executive Board,       The Defendants did not prevent, or advise, the Plaintiffs to
which formally approved the new cards in a meeting open        seek legal counsel before they signed the original or 2017
to [Union] members.” Id. Union members did not have to         membership agreements. Dkt. 44, at 3. The Plaintiffs did
sign the new cards to remain Union members; initial cards      not seek legal counsel before signing the agreements. Id.
are considered effective. Id.
                                                               At the time the Plaintiffs signed their original and 2017
The 2017 membership agreement, entitled “Payroll               agreements, “the representation fee applicable to non-
Deduction Authorization & Maintenance of Membership            members ranged from approximately 65.3% to 78.8% of
Card,” provided, in part:                                      Union dues paid by Union members.” Dkt. 44, at 4. Union
                                                               dues were calculated “between approximately 1.37% and
   *2 Yes! I stand united with my fellow State                 1.5% of union members’ base wages.” Id.
  employees...100% Union...Yes! I want to be a union
  member...                                                    Members of the Union are accorded exclusive rights,
                                                               including “the ability to vote on whether to ratify a
  Effective immediately, I hereby voluntarily authorize
                                                               collective bargaining agreement, vote in Union officer
  and direct my Employer to deduct from my pay each
                                                               elections, run for Union office, have the opportunity
  period, the amount of dues as set in accordance with
                                                               to serve on bargaining committees, and participate in
  the [Union] Constitution and By-Laws and authorize
                                                               the Union’s internal affairs.” Dkt. 44, at 4. They are
  my Employer to remit such amount semi-monthly
                                                               also given members-only benefits, including “discounts
  to the Union (currently 1.5% of my salary per pay
                                                               on goods and services, including home mortgages and
  period not to exceed the maximum). This voluntary
                                                               wireless phone plans, access to scholarship programs, free
  authorization and assignment shall be irrevocable for
                                                               legal advice, discounted dental benefits, annual family
  a period of one year from the date of execution or
                                                               campouts, access to the Union Sportsman’s Alliance, and
  until the termination date of the collective bargaining
                                                               access to the AFSCME Free College program.” Id., at 5.
  agreement (if there is one) between the Employer and
                                                               They are also eligible to apply for disaster/hardship relief
  the Union, whichever occurs sooner, and for year to
                                                               grants through the Foundation for Working Families. Id.
  year thereafter unless I give the Employer and the
  Union written notice of revocation not less than ten
                                                                *3 On June 27, 2018, the United States Supreme Court
  (10) days and not more than twenty (20) days before
                                                               decided Janus v. AFSCME, Council 31. 138 S. Ct. 2448,
  the end of any yearly period, regardless of whether I
                                                               2486 (2018). The State and the Union entered into a
  am or remain a member of the Union, unless I am
                                                               Memorandum of Understanding on July 6, 2018, and
  no longer in active pay status in a [Union] bargaining
                                                               amended the CBA to stop collection of compulsory
  unit; provided however, if the applicable collective-
                                                               agency fees for non-union members. Dkt. 44, at 2. As
  bargaining agreement specifies a longer or different
                                                               amended in July of 2018, § 40.2 of the CBA provides:
  revocation period, then only that period shall apply.
  This card supersedes any prior check-off authorization
  card I signed. I recognize that my authorization of dues
  deductions, and the continuation of such authorization                   The Employer agrees to deduct an
  from one year to the next, is voluntary and not a                        amount equal to the membership
  condition of my employment.                                              dues from the salary of employees
                                                                           who request such deduction in
Dkts. 44-11 to 44-17. Each of the Plaintiffs signed the 2017               writing within thirty (30) days of
membership agreement: Plaintiff Belgau on November 2,                      receipt of a properly completed
2017; Plaintiff Ostrander on November 2, 2018; Plaintiff                   request submitted to the appropriate
Bybee on November 7, 2017; Plaintiff Stone on March                        agency payroll office. Such requests
6, 2018; Plaintiff Newman on March 21, 2018; Plaintiff                     will be made on a Union payroll
Honc on April 14, 2018; and Plaintiff Torres on April 16,                  deduction authorization card. The



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
            Case
MELISSA BELGAU,   3:18-cv-04312-VC
                DONNA                 Document
                      BYBEE, RICHARD..., --- F.Supp.3d68     Filed
                                                       ---- (2019)          02/20/19 Page 8 of 16
2019 WL 652362

            Employer will honor the terms                      On August 2, 2018, the Plaintiffs filed this putative
            and conditions of each employee’s                  class action (1) challenging the constitutionality of
            signed membership card.                            RCW 41.80.100 and the CBA provisions related to the
                                                               deduction of membership fees, as a violation of their
                                                               First Amendment rights, (2) asserting that the Defendants
Dkt. 44-3, at 2. Under amended § 40.3(A), the CBA              conspired to violate their constitutional rights, and (3)
states that “[u]pon receipt of the employee’s written          claiming that the Union was unjustly enriched. Dkt. 1. The
authorization, the Employer [the State of Washington           Plaintiffs seek declaratory and injunctive relief as well as
here] will deduct from the employee’s salary an amount         monetary damages, costs and attorneys’ fees. Id.
equal to the dues required to be a member of the Union.”
Id., at 3. In amended § 40.6, the CBA further provides that     *4 The same day Plaintiffs filed their complaint, they
“[a]n employee may revoke his or her authorization for         filed a motion seeking a temporary restraining order
payroll deduction of payments to the Union by written          “enjoining Defendants from deducting union dues/fees
notice to the Employer and the Union in accordance             from the wages of any Washington State employee in a
with the terms and conditions of their signed membership       bargaining unit listed in Appendix A to the 2017-2019
card.” Id., at 7. Article 40 of the amended 2017-2019          [Collective Bargaining Agreement (“CBA”) ] for whom
CBA applies to the Plaintiffs and around 26,800 other          Defendants cannot provide clear and compelling evidence
Washington state employees. Dkt. 44, at 2.                     that he or she clearly and affirmatively consented, on
                                                               or after June 27, 2018, to the deduction of union dues
After the June 27, 2018 Janus decision, each of the            by waiving his or her right to not fund union advocacy,
Plaintiffs notified the Union and the State that they no       and from preventing Plaintiffs and state employees from
longer wanted to be Union members. Dkt. 44, at 5.              resigning union membership.” Dkt. 2, at 2.
Plaintiffs are no longer Union members and do not have
membership rights or access to Union benefits. Id. The         On August 8, 2018, Plaintiffs’ motion for a temporary
State continued/continues to deduct an amount equal to         restraining order was denied without prejudice. Dkt. 11.
the dues from their pay checks pursuant to the terms in        The Plaintiffs renewed their motion to preliminarily enjoin
the Plaintiffs’ 2017 membership agreements and remitted/       the State from continuing to collect Union membership
remits them to the Union. Id. For Plaintiffs Belgau, Bybee,    dues because they had resigned from the Union. Dkt. 33.
and Ostrander, the one-year term expired in November           That motion was denied on October 11, 2018. Dkt. 37. It
2018, so the State stopped deducting an amount equal           relied, in part, on the reasoning in Fisk v. Inslee, 2017 WL
to Union dues from their wages at that time. Id. When          4619223 (W.D. Wash. Oct. 16, 2017). Id. After that Order
the one year anniversary of the signing of their 2017          from this Court was issued, Fisk was affirmed on appeal
membership agreement lapses for the remaining Plaintiffs,      in an unpublished decision. Fisk v. Inslee, 17-35957, 2019
the last will be in April of 2019, the State will end the      WL 141253 (9th Cir. Jan. 9, 2019). The Ninth Circuit held:
deductions without further objection from the Plaintiffs.
Id.
                                                                           Appellees’ deduction of union dues
After the Plaintiffs filed this case, the Union agreed to                  in accordance with the membership
deposit, into a separate interest-bearing escrow account,                  cards’ dues irrevocability provision
all dues that the Union received from each Plaintiff after                 does not violate Appellants’
the date of each Plaintiff’s request to resign from Union                  First Amendment rights. Although
membership. Dkt. 44, at 6. The Union will continue to do                   Appellants       resigned      their
so until this case is resolved, and will not use the dues to               membership in the union and
pay for any Union activities or otherwise subsidize Union                  objected to providing continued
operations. Id.                                                            financial   support,     the   First
                                                                           Amendment does not preclude the
                                                                           enforcement of “legal obligations”
B. PROCEDURAL HISTORY                                                      that are bargained-for and “self-
                                                                           imposed” under state contract law.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
            Case
MELISSA BELGAU,   3:18-cv-04312-VC
                DONNA                 Document
                      BYBEE, RICHARD..., --- F.Supp.3d68     Filed
                                                       ---- (2019)             02/20/19 Page 9 of 16
2019 WL 652362

            Cohen v. Cowles Media Co., 501
            U.S. 663, 668-71, 111 S. Ct.
                                                                                      II. DISCUSSION
            2513, 115 L.Ed.2d 586 (1991).
            The provisions authorizing the                        A. STANDARD ON MOTION FOR SUMMARY
            withholding of dues and making that                   JUDGMENT
            authorization irrevocable for certain                 Summary judgment is proper only if the pleadings,
            periods were in clear, readable type                  the discovery and disclosure materials on file, and any
            on a simple one-page form, well                       affidavits show that there is no genuine issue as to any
            within the ken of unrepresented or                    material fact and that the movant is entitled to judgment
            lay parties. Moreover, temporarily                    as a matter of law. Fed. R. Civ. P. 56 (c). The moving
            irrevocable payment authorizations                    party is entitled to judgment as a matter of law when the
            are common and enforceable in                         nonmoving party fails to make a sufficient showing on
            many consumer contracts—e.g.,                         an essential element of a claim in the case on which the
            gym memberships or cell phone                         nonmoving party has the burden of proof. Celotex Corp. v.
            contracts—and we conclude that                        Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue
            under state contract law those                        of fact for trial where the record, taken as a whole, could
            provisions should be similarly                        not lead a rational trier of fact to find for the nonmoving
            enforceable here.                                     party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
                                                                  475 U.S. 574, 586 (1986)(nonmoving party must present
                                                                  specific, significant probative evidence, not simply “some
Id., at 1. In Fiske, the Plaintiffs raised the issue of whether   metaphysical doubt”). See also Fed. R. Civ. P. 56 (d).
they had properly waived their First Amendment rights             Conversely, a genuine dispute over a material fact exists if
for the first time; the Ninth Circuit declined to reach the       there is sufficient evidence supporting the claimed factual
question. Id.                                                     dispute, requiring a judge or jury to resolve the differing
                                                                  versions of the truth. Anderson v. Liberty Lobby, Inc., 477
                                                                  U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific
C. PENDING MOTIONS AND ORGANIZATION OF                            Electrical Contractors Association, 809 F.2d 626, 630 (9th
OPINION                                                           Cir. 1987).
The parties now file cross motions for summary judgment
(Dkts. 46-48) and have filed a “Stipulation Regarding              *5 The determination of the existence of a material fact
Facts for Cross Motions for Summary Judgment” (Dkt.               is often a close question. The court must consider the
44), which they assert contain the facts necessary to decide      substantive evidentiary burden that the nonmoving party
the motions. Responses have been filed (Dkts. 52-54), as          must meet at trial – e.g., a preponderance of the evidence
have replies (Dkts. 55 and 56).                                   in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.
                                                                  Service Inc., 809 F.2d at 630. The court must resolve any
This opinion will first consider the State Defendants’            factual issues of controversy in favor of the nonmoving
motion for summary judgment for dismissal of all                  party only when the facts specifically attested by that party
Plaintiffs’ claims against the State Defendants for               contradict facts specifically attested by the moving party.
retrospective relief, on claims asserted against them             The nonmoving party may not merely state that it will
under state law, based on the Eleventh Amendment, and             discredit the moving party’s evidence at trial, in the hopes
the State Defendants’ motion to dismiss the claim for             that evidence can be developed at trial to support the
declaratory judgment as to the Washington Attorney                claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on
General, who is not a party to this case. Id. This                Anderson, supra). Conclusory, non-specific statements in
opinion will then turn to the parties’ cross motions for          affidavits are not sufficient, and “missing facts” will not
summary judgment on the First Amendment claims and                be “presumed.” Lujan v. National Wildlife Federation, 497
the remaining state law claim – unjust enrichment.                U.S. 871, 888-89 (1990).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19                  Page 10 of 16
2019 WL 652362


B. ELEVENTH AMENDMENT AND NON-                                   The Eleventh Amendment provides: “[t]he Judicial power
PROSPECTIVE RELIEF SOUGHT AGAINST THE                            of the United States shall not be construed to extend to any
STATE DEFENDANTS                                                 suit in law or equity, commenced or prosecuted against
The Plaintiffs make claims against the State and against         one of the United States by Citizens of another State,
individual state officials, in their official capacities only,   or by Citizens or Subjects of any Foreign State.” “The
for retrospective and prospective relief for the alleged         Eleventh Amendment has been authoritatively construed
constitutional violations and under state law. Dkt. 1.           to deprive federal courts of jurisdiction over suits by
Claims against state or county officials, in their official      private parties against unconsenting States” Seven Up
capacities, are considered claims against the state. Will v.     Pete Venture v. Schweitzer, 523 F.3d 948, 953 (9th Cir.
Michigan Dept. of State Police, 491 U.S. 48 (1989).              2008), unless the private parties are seeking prospective
                                                                 relief for constitutional violations, Ex Parte Young, 209
                                                                 U.S. 123 (1908).
      1. Claims for Federal Constitutional Violations
         that Seek Non-Prospective Relief Against                To the extent the Plaintiffs’ make claims other than
        the State and the Individual State Officials             claims for prospective relief for constitutional violations
                                                                 against the State Defendants, those claims should be
In order to state a claim under 42 U.S.C. § 1983, a              dismissed. The State Defendants have not waived their
complaint must allege that (1) the conduct complained of         Eleventh Amendment immunity as to those claims. The
was committed by a person acting under color of state            State Defendants’ motion to have those claims dismissed
law, and that (2) the conduct deprived a person of a right,      as barred by the Eleventh Amendment should be granted.
privilege, or immunity secured by the Constitution or laws       The Plaintiffs’ motion for summary judgment on claims
of the United States. Parratt v. Taylor, 451 U.S. 527, 535       asserted against the State Defendants, except for the First
(1981), overruled on other grounds, Daniels v. Williams,         Amendment claim which seeks prospective relief, should
474 U.S. 327 (1986). States (or state officers acting in         be denied.
their official capacity) are not “persons” for purposes of
damages for § 1983 liability. Will v. Michigan Dep’t of
State Police, 491 U.S. 58, 66 (1989); Doe v. Lawrence            C. CLAIMS FOR DECLARATORY RELIEF
Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997).         AGAINST NON-PARTY WASHINGTON
“However, there is one exception to this general rule:           ATTORNEY GENERAL
when sued for prospective injunctive relief, a state official     *6 The Plaintiffs seek “Declaratory Judgment that
in his official capacity is considered a ‘person’ for § 1983     the Washington [Attorney General’s] policy related to
purposes.” Doe, at 839 (emphasis in original).                   the application of Janus ...to [Union] represented State
                                                                 employees...is unconstitutional and of no effect.” Dkt. 21,
To the extent that the Plaintiffs’ assert constitutional         at 18.
claims under 42 U.S.C. § 1983 against the State
Defendants for which they seek damages, or any other             Under Article III, a federal court cannot consider the
relief aside from prospective relief, those claims should be     merits of a legal claim unless the person seeking to
dismissed. The only relief available to the Plaintiffs from      invoke the jurisdiction of the court establishes the requisite
the State Defendants is prospective relief for the alleged       standing to sue. Whitmore v. Arkansas, 495 U.S. 149
constitutional violations. The State Defendants’ motion          (1990). A litigant demonstrates standing by showing that
for summary judgment on all Plaintiffs’ claims for which         he or she has suffered an injury in fact that is fairly
they seek non-prospective relief should be granted.              traceable to the challenged action and is redressable by a
                                                                 favorable judicial decision. Steel Company v. Citizens for
                                                                 a Better Environment, 118 S.Ct. 1003, 1017 (1998).
            2. Claims Other than State Claims
                                                                 The State Defendants’ motion for summary judgment of
            asserted Against the State and State
                                                                 this claim should be granted. The Plaintiffs have failed to
            Officers in their Official Capacities
                                                                 name the Washington Attorney General in this lawsuit.
                                                                 They failed to show that they suffered an injury in fact as


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19                  Page 11 of 16
2019 WL 652362

a result of an advisory opinion given by the Washington          The claimed deprivation did not result in the exercise
Attorney General. They make no showing that an alleged           of some right or privilege or by a rule of conduct
injury would be addressed by the relief they seek. The           imposed by the State. Plaintiffs now acknowledge that
claim should be dismissed.                                       the First Amendment does not bar the State’s deduction
                                                                 of Union fees from a valid dues agreement. Dkt. 56.
                                                                 They dispute whether the agreements they signed are
D. CLAIMS FOR VIOLATION OF THE FIRST                             valid. Plaintiffs repeatedly assert that they are harmed
AMENDMENT                                                        because the agreements were insufficient-whether because
The Plaintiffs assert claims against the Union and the           they did not properly waived their constitutional rights,
State Defendants for violation of their First Amendment          or the agreements were not supported by consideration,
rights pursuant to 42 U.S.C. § 1983.                             or were obtained by duress because they were given
                                                                 “alternative perils” (either sign the agreement or pay
                                                                 the now unconstitutional agency fee agreements or be
1. First Amendment Claims Against the Union – State
                                                                 fired), etc. The Plaintiffs fail to show that the contents
Action?
                                                                 of the agreements are in any way attributable to the
As stated above, in order to maintain a claim under § 1983,
                                                                 State. The parties agree that the State Defendants did
a Plaintiff must show that (1) the conduct complained of
                                                                 not play any role in drafting or in the formation of the
was committed by a person acting under color of state
                                                                 agreements here. They agree that the Union, a private
law, and that (2) the conduct deprived a person of a
                                                                 entity, drafted the agreements and asked the Plaintiffs
right, privilege, or immunity secured by the Constitution
                                                                 to sign them. RCW 41.80.100 and the Article 40 of the
or laws of the United States. Parratt v. Taylor, 451 U.S.
                                                                 amended CBA are silent on what terms and conditions
527, 535 (1981), overruled on other grounds, Daniels v.
                                                                 are in the agreements. Indeed, state law prohibits the
Williams, 474 U.S. 327 (1986). “The state-action element
                                                                 State from interfering in the formation or administration
in § 1983 excludes from its reach merely private conduct,
                                                                 of the Union. RCW 41.80.110(1)(b). While the Plaintiffs
no matter how discriminatory or wrongful.” Caviness v.
                                                                 attempt to recast their claim and argue that it is the
Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th
                                                                 State deductions that are issue, at the same time, they
Cir. 2010)(internal quotation marks and citations omitted).
                                                                 acknowledge that the deductions are constitutional if the
“[C]onstitutional standards are invoked only when it can
                                                                 agreements are valid. At its core, then, the source of
be said that the State is responsible for the specific conduct
                                                                 the alleged constitutional harm is the sufficiency of the
of which the plaintiff complains.” Naoko Ohno v. Yuko
                                                                 agreements, not the procedure for their collection that
Yasuma, 723 F.3d 984, 994 (9th Cir. 2013).
                                                                 the State agreed to follow. “The claimed constitutional
                                                                 deprivation cannot be traced to a right, privilege, or rule
A two-prong framework is used “for analyzing when
                                                                 of conduct imposed by a governmental entity.” Naoko, at
governmental involvement in private action is itself
                                                                 994. This prong is not met.
sufficient in character and impact that the government
fairly can be viewed as responsible for the harm of which
the plaintiff complains.” Naoko, at 994. The first prong
considers “whether the claimed constitutional deprivation                   b. Whether the Party Charged with
resulted from the exercise of some right or privilege                         the Deprivation is a State Actor
created by the State or by a rule of conduct imposed by the
state or by a person for whom the State is responsible.” Id.      *7 Even if the first prong is met, the Plaintiffs have failed
“The second prong determines whether the party charged           to show that the Union is a state actor. The “inquiry begins
with the deprivation could be described in all fairness as       by identifying the specific conduct of which the plaintiff
a state actor.” Id.                                              complains... because an entity may be a State actor for
                                                                 some purposes but not for others.” Caviness, at 812-813
                                                                 (internal citations omitted).
a. Whether the Claimed Deprivation Resulted from
the Exercise of Some Right or Privilege or by a Rule of          The Plaintiffs assert that their First Amendment rights
Conduct Imposed by the State                                     were violated when the Union offered, and the Plaintiffs
                                                                 accepted, the initial membership agreement and the 2017



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19               Page 12 of 16
2019 WL 652362

dues authorization agreement (that contains the one year       There is no showing that joint action exists here –
non-revocable dues paying provision), both of which            that “state officials and private parties have acted in
failed to contain a valid waiver of their constitutional       concert” to deprive the Plaintiffs of their constitutional
rights or were otherwise invalid, and the State Defendants     rights. Naoko, at 996. There is no evidence that the
still deducted the Union dues. To maintain a federal           State Defendants “affirm[ ], authorize[ ], encourage[ ], or
constitutional claim, the issue is whether the Union’s         facilitate[ ]” the contents of the agreements or have so “far
actions amount to state action.                                insinuated [themselves] into a position of interdependence
                                                               with the [Union] that it must be recognized as a joint
“The Supreme Court has articulated four tests for              participant in the challenged activity.” Naoko, at 996.
determining whether a non-governmental person’s actions        The State Defendants are prohibited from playing a role
amount to state action: (1) the public function test;          in the content of the agreements between the Plaintiffs
(2) the joint action test; (3) the state compulsion test;      and the Union. Even if the State Defendants approved
and (4) the governmental nexus test.” Naoko, at 995            of the contents of the agreements, of which there is no
(internal quotation marks and citations omitted). Each will    evidence, “[a]ction taken by private entities with the mere
be considered below.                                           approval or acquiescence of the State is not state action.”
                                                               Caviness, at 817. The State Defendants’ “mandatory
                                                               indifference to the underlying merits,” content, or validity
(i) Public Function                                            of the agreements “refutes any characterization” by the
“Under the public function test, when private individuals      Plaintiffs of a joint action between the State Defendants
or groups are endowed by the State with powers or              and the Union as to the “aspects of the [agreements]
functions governmental in nature, they become agencies         alleged to compromise” the Plaintiffs’ First Amendment
or instrumentalities of the State and subject to its           rights. Naoko, at 997. The Plaintiffs argue that they seek
constitutional limitations.” Florer v. Congregation Pidyon     recovery, not only for the continued deduction of dues
Shevuyim, N.A., 639 F.3d 916, 924 (9th Cir. 2011) (internal    after Janus (and their notification that they no longer
quotation marks omitted).                                      wished to be Union members), but also seek recovery for
                                                               deductions of compelled agency fees before Janus was
There is no showing that the Union was endowed by the          decided, which was authorized by a Washington statute
State “with powers or functions governmental in nature.”       at the time. The Plaintiffs make no showing that Janus
Florer, at 924. The evidence in the record is that the         should be given retroactive effect in a manner that would
Union was functioning as a union. The statute challenged       allow them to bootstrap such a claim. Janus specifically
by the Plaintiffs, RCW 41.80.110, and Article 40 of the        stated that its holding was limited, providing that, “States
CBA do not vest the Union with authority reserved to the       can keep their labor-relations systems exactly as they are
government. Because “[t]he public function test is satisfied   – only they cannot force nonmembers to subsidize public-
only on a showing that the function at issue is ‘both          sector unions.” Janus, at 2485, n. 27 (emphasis added).
traditionally and exclusively governmental,” and no such
showing has been made here, the public function test is not     *8 While the Plaintiffs assert that it is RCW 41.80.100
met. Id.                                                       that is the source of the Union’s authority to impose a fee
                                                               on nonmembers (Dkt. 56, at 15), that argument is without
                                                               merit. It is the agreements themselves that authorize the
(ii) Joint Action
                                                               Union to collect dues in exchange for benefits. Even in
“ ‘Joint action’ exists where the government affirms,
                                                               the absence of RCW 41.80.100 or Article 40 of the CBA,
authorizes, encourages, or facilitates unconstitutional
                                                               the Union could attempt to enforce the agreements to
conduct through its involvement with a private party, or
                                                               pay dues independently, in a breach of contract action.
otherwise has so far insinuated itself into a position of
                                                               RCW 41.80.100 and Article 40 of the CBA only require
interdependence with the non-governmental party that it
                                                               the State Defendants to perform an administrative task -
must be recognized as a joint participant in the challenged
                                                               after the Plaintiffs provided express written authorization
activity.” Naoko, at 996 (internal quotation marks and
                                                               for dues to be paid for a year, the State Defendants are to
citations omitted).
                                                               deduct those dues and send them to the Union. The State
                                                               points out that it does this for other entities with periods



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19                 Page 13 of 16
2019 WL 652362

of payment that are not revocable for a set period of time,     should be granted. There is no evidence that the claimed
like for the retirement plan and health plan. Dkt. 47, at 17.   constitutional deprivation here resulted from “the exercise
Moreover, there is no evidence that the State Defendants        of some right or privilege created by the state or by a
“in any meaningful way accept[ ] benefits derived from          rule of conduct imposed by the state or by a person for
the allegedly unconstitutional actions.” Naoko, at 997.         whom the State is responsible.” Naoko, at 996. There is no
There is no evidence in the record that the substance of the    evidence that the Union “could be described in all fairness
agreements are the product of joint action with Union and       as a state actor,” Id., under any of the four tests. The
the State Defendants.                                           State Defendants’ obligation to deduct fees in accordance
                                                                with the authorization “agreements does not transform
                                                                decisions about membership requirements [that they pay
(iii) State Compulsion                                          dues for a year] into state action.” See Bain v. California
Under the state compulsion test, “[a] state may be              Teachers Ass’n, 2016 WL 6804921, at *7 (C.D. Cal. May
responsible for a private entity’s actions if it has            2, 2016). The First Amendment claim against the Union
exercised coercive power or has provided such significant       should be dismissed. Because the Plaintiffs’ constitutional
encouragement, either overt or covert, that the choice          claim fails at the state action stage, no decision is necessary
must in law be deemed to be that of the State.” Caviness,       on whether the initial or 2017 membership agreements
at 816.                                                         violate the First Amendment. Naoko, at 1000.

There is no evidence in this case that the State Defendants
have “exercised coercive power” over the Union in
regard to the agreements at issue. Caviness, at 816. The                    2. First Amendment Claim Asserted
agreements at issue were made by private parties without                        Against the State Defendants
standards established by the state. Further, there is no
                                                                As above, all Plaintiffs’ claims for relief against the
evidence that the State has provided significant “overt
                                                                State Defendants are dismissed because States are not
or covert” encouragement that the actions alleged to be
                                                                “a person” under § 1983 and by operation of the
unconstitutional here must “be deemed to be that of the
                                                                Eleventh Amendment, except claims under § 1983 which
State.” Id. The requirements for the state compulsion test
                                                                seek prospective relief. The Plaintiffs First Amendment
are not met.
                                                                claims against the State Defendants, then relate only
                                                                to RCW 41.80.100, as amended, and Article 40 of the
(vi) Government Nexus                                           amended CBA, which are currently in effect, and only for
“Under the governmental nexus test, a private party acts        prospective relief.
under color of state law if there is a sufficiently close
nexus between the State and the challenged action of the         *9 The Plaintiffs assert that RCW 41.80.100 and the
regulated entity so that the action of the latter may be        CBA compel the State to “deduct union dues/fees from the
fairly treated as that of the State itself.” Naoko, at 996,     Plaintiffs’...wages even though they have not clearly and
n.13.                                                           affirmatively consented to the deductions” and so violate
                                                                the First Amendment.
This test is not met. There is no evidence that there is
a “sufficiently close nexus between the State” and the          The Plaintiffs’ motion for summary judgment against the
content and or validity of the agreements “so that the          State Defendants for violation of their First Amendment
action of the latter may be fairly treated as that of the       rights should be denied and the State Defendants’
State itself.” The agreements at issue are between private      motion for summary judgment should be granted. RCW
parties.                                                        41.80.100 provides that upon the Plaintiffs’ written
                                                                authorization, the State is obligated to “deduct[ ] from the
                                                                payments to bargaining unit members the dues required
c. Conclusion on State Action                                   for membership in the [Union].” RCW § 41.80.100 (3)(b)
The Plaintiffs’ motion for summary judgment as to their         (i). Likewise, as amended in July of 2018, § 40.2 of the CBA
First Amendment claim against the Union should be               provides:
denied and the Union’s motion for summary judgment



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19               Page 14 of 16
2019 WL 652362

                                                                (10) days and not more than twenty (20) days before
                                                                the end of any yearly period, regardless of whether I
            The Employer agrees to deduct an                    am or remain a member of the Union, unless I am
            amount equal to the membership                      no longer in active pay status in a [Union] bargaining
            dues from the salary of employees                   unit; provided however, if the applicable collective-
            who request such deduction in                       bargaining agreement specifies a longer or different
            writing within thirty (30) days of                  revocation period, then only that period shall apply.
            receipt of a properly completed                     This card supersedes any prior check-off authorization
            request submitted to the appropriate                card I signed. I recognize that my authorization of dues
            agency payroll office. Such requests                deductions, and the continuation of such authorization
            will be made on a Union payroll                     from one year to the next, is voluntary and not a
            deduction authorization card. The                   condition of my employment.
            Employer will honor the terms
                                                              *10 Dkts. 44-11 to 44-17.
            and conditions of each employee’s
            signed membership card.
                                                              The plain language of RCW 41.80.100 and the CBA
                                                              do not compel involuntary dues deductions and do
                                                              not violate the First Amendment. The parties do not
Dkt. 44-3, at 2. Under amended § 40.3(A), the CBA             dispute that all the Plaintiffs here signed the membership
states that “[u]pon receipt of the employee’s written         agreements and that they did not need to do so as a
authorization, the Employer [the State of Washington          condition of their employment. The parties do not dispute
here] will deduct from the employee’s salary an amount        that the State plays no role in deciding what terms and
equal to the dues required to be a member of the Union.”      conditions are in the membership agreements; and under
Id., at 3. In amended § 40.6, the CBA further provides that   state law, cannot participate in any way in making those
“[a]n employee may revoke his or her authorization for        determinations. The State’s deduction of dues from the
payroll deduction of payments to the Union by written         Plaintiffs’ pay is pursuant to the Plaintiffs’ explicit written
notice to the Employer and the Union in accordance            instructions in the 2017 agreements. The fact that the
with the terms and conditions of their signed membership      Plaintiffs are now challenging the constitutional validity
card.” Id., at 7. The 2017 membership agreement, entitled     of the underlying agreements does not lead to liability
“Payroll Deduction Authorization & Maintenance of             for the State, especially where the State is prohibited
Membership Card,” provided, in part:                          from interfering with Union activity. Further, Plaintiffs’
                                                              assertions that the agreements are not valid because they
  Yes! I stand united with            my    fellow   State
                                                              had not waived their First Amendment rights under Janus
  employees...100% Union...
                                                              in their authorization agreements because they did not
  Yes! I want to be a union member...                         know of those rights yet, is without merit. Plaintiffs
                                                              seek a broad expansion of the holding in Janus. Janus
  Effective immediately, I hereby voluntarily authorize       does not apply here – Janus was not a union member,
  and direct my Employer to deduct from my pay each           unlike the Plaintiffs here, and Janus did not agree to a
  period, the amount of dues as set in accordance with        dues deduction, unlike the Plaintiffs here. See Cooley v.
  the [Union] Constitution and By-Laws and authorize          California Statewide Law Enforcement Ass’n, 2019 WL
  my Employer to remit such amount semi-monthly               331170, at 2 (E.D. Cal. Jan. 25, 2019). “The relationship
  to the Union (currently 1.5% of my salary per pay           between unions and their voluntary members was not at
  period not to exceed the maximum). This voluntary           issue in Janus.” Id. The notion that the Plaintiffs may
  authorization and assignment shall be irrevocable for       have made a different choice if they knew “the Supreme
  a period of one year from the date of execution or          Court would later invalidate public employee agency fee
  until the termination date of the collective bargaining     arrangements [in Janus] does not void” their previous
  agreement (if there is one) between the Employer and        knowing agreements. Id.
  the Union, whichever occurs sooner, and for year to
  year thereafter unless I give the Employer and the          To the extent that the Plaintiffs now argue that
  Union written notice of revocation not less than ten        the membership agreement was not supported by


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19                Page 15 of 16
2019 WL 652362

consideration, is invalid due to mistake, was made under
duress, or make some other assertion of validity based          The parties here have a contractual relationship. The
on contract law, they make no showing that the State            Plaintiffs’ unjust enrichment claims are related to the
Defendants are now liable under the First Amendment for         same matter upon which they seek recovery. The unjust
those alleged failings. To do so would require the State        enrichment claims should be dismissed.
Defendants to make a judgment about the validity of the
contracts the Union and its members choose to enter,            Moreover, even if the parties did not have a written
something the State is prohibited from doing. The State is      contractual relationship, the Plaintiffs have failed to show
not a party to the membership agreement. The Plaintiffs         that there is sufficient evidence in the circumstances here
“cannot now invoke the First Amendment to wriggle out           that it would be unjust for the Union to retain the dues.
of [their] contractual duties.” See Smith v. Superior Court,    The Plaintiffs acknowledge that as Union members they
County of Contra Costa, 2018 WL 6072806 (N.D. Cal.              received benefits and rights not available to non-members.
Nov. 16, 2018). The Plaintiffs’ First Amendment claims          Further, even after they announced that they no longer
asserted against the State Defendants should be dismissed.      wanted to be Union members, it is not unjust for them to
                                                                have to continue to pay dues for a limited time because
                                                                that is what they agree to. The Plaintiffs have failed to
            3. Conspiracy Claim for Violation                   show that the Union was unjustly enriched.
            of the First Amendment Asserted
            Against all Defendants
                                                                F. CONCLUSION
                                                                By this Order, all claims should be dismissed. This case
                                                                should be closed.
As stated above, Plaintiffs’ First Amendment claims
against the Union and State Defendants should be
dismissed. Their conspiracy claim, which is predicated
                                                                                       III. ORDER
on the alleged First Amendment violations, also fails.
Woodrum v. Woodward County, Okla., 866 F.2d 1121,               It is ORDERED that:
1126 (9th Cir. 1996). Further, the Plaintiffs do not to point
to any evidence in the record to support their claim. The         • The State Defendants’ Motion for Summary
Plaintiffs’ conspiracy claim should be dismissed.                 Judgment (Dkt. 47) IS GRANTED;

                                                                  • The Union’s Motion for Summary Judgment (Dkt. 46)
E. CLAIMS FOR UNJUST ENRICHMENT                                   IS GRANTED; and
AGAINST THE UNION
 *11 The Plaintiffs make claims for unjust enrichment             • The Plaintiffs’ Cross-Motion for Summary Judgment
against the Union. (Due to the operation of the Eleventh          (Dkt. 48) IS DENIED.
Amendment, the unjust enrichment claims against the
                                                                  • This case IS DISMISSED.
State Defendants should be dismissed, as explained
above.) Both the Plaintiffs and the Union move for
                                                                The Clerk is directed to send uncertified copies of this
summary judgment on this claim.
                                                                Order to all counsel of record and to any party appearing
                                                                pro se at said party’s last known address.
The elements of unjust enrichment are: “(1) the defendant
receives a benefit, (2) the received benefit is at the
plaintiff's expense, and (3) the circumstances make it          Dated this 15 th day of February, 2019.
unjust for the defendant to retain the benefit without
payment.” Young v. Young, 164 Wn.2d 477, 484–85
(2008). “Unjust enrichment is the method of recovery for                       A ROBERT J. BRYAN
the value of the benefit retained absent any contractual
relationship because notions of fairness and justice require    United States District Judge
it.” Id., at 484.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
           CaseDONNA
MELISSA BELGAU, 3:18-cv-04312-VC    Document
                     BYBEE, RICHARD...,             68---- Filed
                                        --- F.Supp.3d      (2019) 02/20/19            Page 16 of 16
2019 WL 652362

All Citations

--- F.Supp.3d ----, 2019 WL 652362

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  11
